Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5-9 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 recites the limitation "the new server rack in the standby mode is to be added to a zone of the data center" in the 2nd line of claim 5. There is insufficient antecedent basis for this limitation in the claim. Claim 1 discloses “wherein the new SDP worker service is a service running on a management rack within a zone…” It is unclear if the limitation “a zone” recited in the claim 5 refers to the limitation “a zone” in the claim 1. For the purpose of the examination, examiner interprets the limitation “a zone” recited in the claim 5 as “the zone,” which refers to “a zone” in the claim 1.

Regarding claims 6-9, the claims 6-9 inherits the deficiency of the claim 5.

Claim 20 recites the limitation "the new server rack in the standby mode is to be added to a zone of the data center" in the 3rd line of claim 20. There is insufficient antecedent basis for this limitation in the claim. Claim 16 discloses “wherein the new SDP worker service is a service running on a management rack within a zone…” It is unclear if the limitation “a zone” recited in the claim 20 refers to the limitation “a zone” in the claim 16. For the purpose of the examination, examiner interprets the limitation “a zone” recited in the claim 20 as “the zone,” which refers to “a zone” in the claim 16.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 11, 12, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Zaretsky et al. (United States Patent Application Publication US 2006/0230299), hereinafter Zaretsky, in view of Ahluwalia et al. (United States Patent Application Publication US 2012/0072745), hereinafter Ahluwalia, and further in view of Nassoura (United States Patent Application Publication US 2018/0373548), hereinafter Nassoura.

Regarding claim 1, Zaretsky teaches the method comprising: managing, using a software-defined power (SDP) architecture, power usage among a plurality of server racks in active mode processing a set of workloads in the data center, ([0003] “A "blade server" is a general term often used to refer to a system architecture that houses multiple server modules or blades in a single chassis.” [0019] “The blade power usage level management system of the present invention better manages usage of chassis power by recognizing the different operational modes and configurations for blades and their related power usage level needs.” A blade server with a plurality of servers are )
wherein each server rack of the plurality of server racks comprises a plurality of hardware servers; ([0003] “A "blade server" is a general term often used to refer to a system architecture that houses multiple server modules or blades in a single chassis.”)
determining, using the SDP architecture, whether power safety criteria are met to safely join the new server rack to the plurality of server racks prior to transitioning the new server rack from the standby mode to the active mode; (FIG. 3 308, FIG. 4 414) and 
transitioning, using a boot manager, the new server rack from the standby mode to the active mode in a safe manner without exceeding a power budget for the plurality of server racks in response to the SDP architecture determining that the power safety criteria are met, (FIG. 3 310, FIG. 4 422 426)
wherein the boot manager begins a boot deploy process that includes powering up the new server rack. (FIG. 4 422 426)
However, Zaretsky does not teach detecting, using a resource inventory manager, that a new server rack in standby mode without a workload is being added to the plurality of server racks in the active mode processing the set of workloads in the data center; ensuring, using the SDP architecture, that the new server rack in the standby mode is properly controlled and monitored by a new SDP worker service in the SDP architecture prior to transitioning the new server rack to the active mode and remotely managing, via a network and using the new SDP worker service in the SDP architecture, power consumption of the new server rack within the power budget for the plurality of server racks as a whole, wherein the new SDP worker service is a service running on a management rack within a zone. 
Ahluwalia teaches detecting, using a resource inventory manager, that a new server rack in standby mode without a workload is being added to the plurality of server racks in the active mode processing the set of workloads in the data center; ([0018] “The external power management entity acts as an 15, agent to a user who is typically a datacenter administrator, 20 by managing power to the servers on the behalf of the user 15. 15 The user can utilize a user interface included with the 14 power  management entity to create a group of servers 20 to be power managed by identifying selected servers to be included in the group.” [0021] “The power consumption of the server 20 may also be adjusted by selectively  invoking a reduced power state of the server such as a hibernation or sleep state, or by powering off the server 20.” [0023] “this amount of power P aux preferably does not count toward the power budget for a group, because this amount of power must be provided to the server even when the server is powered off, and even when the server is not part of a recognized group.” [0034] “one or more servers may be added to a group if more datacenter power becomes available for budgeting.” Fig. 7 70 “User instructs agent to add a server to group at given priority” One or more servers to be added to a group is interpreted as a new server rack to be added to the plurality of server racks in the active mode processing the set of workloads in the data center. Ahluwali teaches one or more servers in the power-off state, which does not have power to perform workload. One or more servers in the power-off state is interpreted as a new server rack in standby mode without a workload. Based on the user instruction, agents detects and selects one or more servers in the standby mode without a workload to be added into the group that is performing a workload. Furthermore, the power management entity acts as an agent to a user for power management for servers to be included in the groups. In order for the agent or the power management entity to perform power management on the selected or detected server to be added to the group, a new server must be detected.) ensuring, using the SDP architecture, that the new server rack in the standby mode is properly controlled and monitored by a new SDP worker service in the SDP architecture prior to transitioning the new server rack to the active mode. ([0017] “The power management entity may include hardware and/or software combined with an existing power management suite, such as with IBM Systems Director.” [0036] “If the agent is successful in contacting the server, then the agent retrieves the value of P aux associated with that server in step 76. If sufficient power is available to grant at least this amount of power, according to conditional step 78, then the server is added to the group according to step 80.” [0037] “If there is an unexpired server power allocation, then the agent attempts to contact the server according to step 94.” [0031] “Conditional step 52 is to determine whether sufficient power remains in the power budget to grant the request.” Before the power is supplied to the new servers, which is interpreted as prior to transitioning the new server rack to the active mode, the information regarding the new servers are retrieved by the agent, which is interpreted as controlling and monitoring the new server rack. As discussed above, the power management entity acts as an agent to manage power to servers. Furthermore, the power management entity is a software. As well known in the art, the software is constructed with codes to perform functions. Various functions of the software are coded separated and the name is given to that chunks of the codes or functions. Thus, different functions of the power management entity can be given with different names. Therefore, portion of the power management entity to perform controlling and monitoring the new server rack is interpreted as the SDP architecture.)
and remotely managing, via a network and using the new SDP worker service in the SDP architecture, power consumption of the new server rack within the power budget for the plurality of server racks as a whole, ([0017] “In order to manage power to the servers 20, the power management entity 14 is in communication with the servers 20, such as through a network…the power management entity 14 is preferably external to the servers, such that the power management entity 14 includes power management hardware and power management control logic physically separated from the servers 20. This physical separation of the power management entity 14 from the servers 20 allows for remote monitoring and control of the servers the datacenter 12…the power management entity 14 may alternately reside inside the datacenter but still external to the servers 20 that are being power managed, allowing the servers 20 to be monitored from somewhere inside the datacenter 12.” The power management entity controls or manage the servers remotely by communicating with the servers through a network. [0018] “the power management entity 14 can manage power to the selected groups of servers within the constraints of the group power budget and other user-input group parameters.” [0036] “If the agent is successful in contacting the server, then the agent retrieves the value of P aux associated with that server in step 76. If sufficient power is available to grant at least this amount of power, according to conditional step 78, then the server is added to the group according to step 80.” Furthermore, adding a new server to a group is determined based on the group power budget and the requested power for the new server to be added. Thus, the power consumption of the new server rack is considered with the power budget for the plurality of server rack as a whole.) wherein the new SDP worker service is a service running on a management rack within a zone that comprises the plurality of server racks. ([0017] “the power management entity 14 may alternately reside inside the datacenter but still external to the servers 20 that are being power managed, allowing the servers 20 to be monitored from somewhere inside the datacenter 12…The power management entity may include hardware and/or software combined with an existing power management IBM® suite, such as with Systems Director.” The power management entity, which includes hardware and/or software, is interpreted as a management rack, which further perform power management such as the new SDP worker service. The power management entity resides inside the datacenter but still external to the servers, which is interpreted as a management rack within a zone. Thus, the power management entity or the new worker service to control and monitor the new server rack is running on a management rack within a zone. As shown in Fig. 1, data center 12 shows the plurality of servers.)
It would have been have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Zaretsky by incorporating the teaching of Ahluwalia of detecting a new server rack, ensuring that the new server racks are controlled and monitored prior to transitioning to the active state. They are all directed toward controlling servers. As recognized by Ahluwalia, a multi-server chassis including multiple server bays are closed spaced and aligned to consolidate the servers in a compact, high-density arrangement, which shares support modules, such as a power supply module and a supervisory controller for managing power and other chassis resources. ([0005]) Thus, when new server racks are introduced, in order to make sure that the power is sufficient for the entire system, the new servers needs to be monitored and controlled for the limited power budget allocated to the system. Otherwise, all the other servers in the active are affected by the insufficient power due to the newly introduced servers. Furthermore, by remotely controlling the servers, the operator can control and manage the servers at a safer location than the area surrounded by many objects, which can cause the accidents on the operator. Therefore, it would be advantageous to incorporate the teaching of Ahluwalia of detecting a new server rack, ensuring that the new server racks are controlled and monitored prior to transitioning to the active state and remotely managing the servers via the network in order to provide the sufficient power to the entire system and the safer working environment.
However, Zaretsky in view of Ahluwalia does not teach a zone that comprises a remote power panel that includes a plurality of electric power circuit breakers for the zone.
Nassoura teaches a zone comprises the plurality of server racks and a remote power panel that include a plurality of electric power circuit breakers for the zone. . ([0028] “Floor-mounted power distribution units (POU) 111, 112, 113, and 114 each distributes electrical power received from power supply 101 to one or more rack cabinets, such as rack cabinets 141 through 152… Each floor POU can comprise main breakers, individual circuit breakers, and power monitoring panels.” As shown in Fig. 1, each zone, which is interpreted as rack cabinets for servers associated with its floor PDU, as shown in Fig. 3. Furthermore, floor PDU comprises main breakers, individual circuit breakers for the zone or the servers in the zone.)
It would have been have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Zaretsky in view of Ahluwalia by incorporating the teaching of Nassoura of the zone comprising the plurality of server racks and a remote power panel that include a plurality of electric power circuit breakers for the zone. They are directed toward data center with plurality of racks with servers. As well known in the art before the effective filing date of the claimed invention, an unexpected change in computing demand, for example as a result of a work load shift between servers, may increase power demand and trip a circuit breaker or cause localized over-heating. A circuit breaker prevents damages from excessive power demands. Therefore, it would be advantageous to incorporate the teaching of Nassoura of the zone comprising the plurality of server racks and a remote power panel that include a plurality of electric power circuit breakers for the zone to protect the zone of the plurality of servers and servers.

Regarding claim 11, Zaretsky in view of Ahluwalia and further in view of Nassoura teaches all the limitations of the method of claim 1, as discussed above.
Ahluwalia further teaches wherein the standby mode is one of a no power state or a low power state without processing any workload. ([0023] “every server will be allocated at least P aux (that preferably does not count toward the group power budget), even if a power allocation 34 is not granted, or after the expiration of the power allocation 34. Again, this amount of power P aux preferably does not count toward the power budget for a group, because this amount of power must be provided to the server even when the server is powered off, and even when the server is not part of a recognized group.” P aux is a power off state.)

Regarding claim 12, the claim 12 is the apparatus claims of the method claim 1. Zaretsky further teaches a bus system ([0017] “The BIOS device 210 communicates with the CPU 208 and the memory 206 through one or more buses 212 or other connections, as desired.”) and a storage device connected to the bust system, wherein the storage device stores program instructions. ([0017] “the blade 104/105 includes a baseboard management controller (BMC) 202 coupled to a BIOS (basic input/output system) device 210, which can be, for example, a programmable device, such as an EEPROM (electrically erasable programmable read only memory)…The BIOS device 210 communicates with the CPU 208 and the memory 206 through one or more buses 212 or other connections, as desired.”) The claim 12 does not further teach or define the limitation over the limitations recited in the rejected claims above. Therefore, Zaretsky in view of Ahluwalia and further in view of Nassoura teaches all the limitations of the claim 12.

Regarding claim 16, the claim 16 is a computer program product for controlling server power usage in a data center, the computer product comprising a computer readable storage medium having program instructions embodied claims of the claim 1. The claims 16 and 18 do not further teach or define the limitations over the limitations recited in the rejected claims 1, above. Therefore, Zaretsky in view of Ahluwalia and further in view of Nassoura teaches all the limitations of the claim 16.

Claims 2, 13, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Zaretsky in view of Ahluwalia and further in view of Nassoura as applied to claims 1, 12, and 16 above, and further in view of Cohen et al. (United States Patent Application Publication US 2003/0005339), hereinafter Cohen.

Regarding claim 2, Zaretsky in view of Ahluwalia and further in view of Nassoura teaches all the limitations of the method of claim 1, as discussed above.
Ahluwalia teaches assigning, using the SDP architecture, the new server rack to the new SDP worker service. ([0018] “The external power management entity acts as an agent to a user who is typically a datacenter administrator, by managing power to the servers on the behalf of the user 15. The user can utilize a user interface included with the 14 power management entity to create a group of servers 20 to be power managed by identifying selected servers to be included in the group.” [0036] “If the agent is successful in contacting the server, then the agent retrieves the value of P aux associated with that server in step 76. If sufficient power is available to grant at least this amount of power, according to conditional step 78, then the server is added to the group according to step 80… If an amount of power is subsequently available in the power budget, then the agent may add the server to the group at a later time.” As discussed above in the claim 1, the power management entity acting as an agent is a software. Thus, each step or each function while adding the server to the group is performed by the power management entity. Assigning the new server rack to the new SDP worker service is interpreted as the function of the power management entity for a server to be added to the group. Thus, the chunk or the portion of the power management entity to perform the function of the power management entity for a server to be added to the group is interpreted as the new SDP worker service.)
wherein the new SDP worker service controls and monitors power consumption data for the new server rack; ([0036] “If the agent is successful in contacting the server, then the agent retrieves the value of P aux associated with that server in step 76.” As discussed above, portion of the power management entity to perform controlling and monitoring the new server rack is interpreted as the SDP architecture. Furthermore, the agent retrieves the value of P aux associated with the server, which requests to be added to the group. Furthermore, in the paragraph [0018], the power management acting as an agent manages power to the server.)
However, Zaretsky in view of Ahluwalia and further in view of Nassoura does not teach adjusting, using the SDP architecture, the power budget of the plurality of server racks in the active mode to account for addition of the new server rack to the plurality of server racks prior to the boot manager transitioning the new server rack from the standby mode to the active mode.
Cohen teaches adjusting, using the SDP architecture, the power budget of the plurality of server racks in the active mode to account for addition of the new server rack to the plurality of server racks prior to the boot manager transitioning the new server rack from the standby mode to the active mode. (Fig. 2 & [0007] “If step S5 determines that power supply 12 can not provide sufficient power to satisfy the new power requirement, then in step S6 power controller 16 determines whether the power provided to the computers l0a- 10n, including the new computer, can be reduced, with all of the computers operating at a reduced capacity, for example receiving 75% of their respective usual power requirements. If so, then in step S7, the power is reduced to all of the computers, including providing the additional computer less power than indicated in its request for power. The process then returns to step S3.” The power to supply the group of computers, which is interpreted as the plurality of server racks in the active mode, and a newly added computer, which is interpreted as the new server rack in the standby mode or powered off mode, is determined if it is sufficient to supply new power requirement, which is interpreted as to account for addition of the new server rack to the plurality of server racks. At the step S6 and S7, the power to the new computer is not supplied since the power to computer 10a-n are being adjusted to have sufficient power for the newly added computer. Thus, the power budget to the computers is adjusted or reduced before providing the low power to the newly added computer.)
It would have been have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Zaretsky in view of Ahluwalia and further in view of Nassoura by incorporating the teaching of Cohen of adjusting the power budget of the plurality of server racks in the active mode to account for addition of the new server rack to the plurality of server racks prior to the boot manager transitioning the new server rack from the standby mode to the active mode. They are all directed toward power management in a group of computers. As recognized by Cohen, if an additional computer is added to the system, that increases the power requirements of the system. If the new power requirements exceed the maximum power capacity of the power supply, the entire system might shut down. ([0002]) Thus, by reducing power budget to the computer in the active mode before adding a new computer or a server, the power requirements for all the servers and the newly added server can be met with the maximum power capacity of the power supply. Therefore, it would be advantageous to incorporate the teaching of Cohen of adjusting the power budget of the plurality of server racks in the active mode to account for addition of the new server rack to the plurality of server racks prior to the boot manager transitioning the new server rack from the standby mode to the active mode in order to avoid the power failure of the entire system.

Regarding claim 13, the claim 13 is the apparatus claims of the method claims 3. The claim 13 does not further teach or define the limitation over the limitations recited in the rejected claims above. Therefore, Zaretsky in view of Ahluwalia and further in view of Nassoura and further in view of Cohen teaches all the limitations of the claim 13.

Regarding claim 17, the claim 17 is a computer program product for controlling server power usage in a data center, the computer product comprising a computer readable storage medium having program instructions embodied claims of the claims 2 and 13. The claim 17 does not further teach or define the limitation over the limitations recited in the rejected claims above. Therefore, Zaretsky in view of Ahluwalia and further in view of Nassoura and further in view of Cohen teaches all the limitations of the claim 17. 

Claims 4, 15, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Zaretsky in view of Ahluwlia and further in view of Nassoura as applied to claim 1, 12, and 16 above, and further in view of Lin et al. (United States Patent Application Publication US 2019/0171276), hereinafter Lin.

Zaretsky in view of Ahluwalia and further in view of Nassoura teaches all the limitations of the method of claim 1, as discussed above.
However, Zaretsky in view of Ahluwalia and further in view of Nassoura does not teach notifying, using the resource inventory manager that detected the new server rack, a workload scheduler of an existence of the new server rack for scheduling the set of workloads on the new server rack.
Lin teaches notifying, using the resource inventory manager that detected the new server rack, a workload scheduler of an existence of the new server rack for scheduling the set of workloads on the new server rack. ([0016] “for newly connected servers, the data center management service can be provided a schedule of the for newly connected servers. The schedule can then be updated so the datacenter management service has an accurate list of newly added servers and a date and possibly time they are expected to be assigned other services to provide. Before transferring the newly connected server to provide other services, the operator may signal the datacenter management service that the particular server is being reassigned.” [0030] “At block 310, the routine 300 receives and/or maintains schedule of spare datacenter capacity…an operator may indicate newly connected servers are available and may specify a date and possibly time when the servers will be assigned to provide particular services; that there are servers with unused capacity and may specify a date and possibly time when the servers are expected to be used for special circumstances or will be again assigned to provide their usual services.” [0032] “At block 320, the routine 300 identifies spare servers. The process for identifying spare servers is illustrated in FIG. 3B and described in further detail below.” [0033] “Assigning a workload may include transmitting the URL received with the request. The routine 300 may also store an indication of which server(s) various workloads are assigned to.” [0039] “the routine 350 iteratively allocates servers in the server cluster identified at block 360 to complete the workload until the electrical power budget would be exhausted.” Spare servers, such as newly added servers or servers with unused capacity, are identified to assign a workload, which is interpreted as an existence of the new server rack for scheduling the set of workloads on the new server rack. The step to identify newly connected servers by the datacenter management service is also interpreted as the resource inventory manager that detected the new server rack. Furthermore, the schedule of the newly connected servers is provided or notified to the data center management service.)
It would have been have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Zaretsky in view of Ahluwalia and further in view of Nassoura by incorporating the teaching of Lin of notifying, using the resource inventory manager, a workload scheduler of an existence of the new server rack for scheduling the set of workloads on the new server rack. They are all directed toward power management in the servers. As recognized by Lin, since number of servers to be decommissioned can be in thousands, which will remain in an idle state in the data centers for a period of time. ([0005]) By notifying that a new server is available, the workload can be assigned to the new servers before decommissioning the servers to increase the efficient use of spare datacenter capacity. ([0023], [0024]) Therefore, it would be advantageous to incorporate the teaching of Lin of notifying, using the resource inventory manager, a workload scheduler of an existence of the new server rack for scheduling the set of workloads on the new server rack in order to increase the efficient use of spare datacenter capacity or a new server.

Regarding claim 15, the claim 15 is the apparatus claims of the method claim 4. The claim 15 does not further teach or define the limitation over the limitations recited in the rejected claims above. Therefore, Zaretsky in view of Ahluwalia and further in view of Nassoura and further in view of Lin teaches all the limitations of the claim 15.

Regarding claim 19, the claim 19 is a computer program product for controlling server power usage in a data center, the computer product comprising a computer readable storage medium having program instructions embodied claims of the claims 4 and 15. The claim 19 does not further teach or define the limitation over the limitations recited in the rejected claims above. Therefore, Zaretsky in view of Ahluwalia and further in view of Nassoura and further in view of Lin teaches all the limitations of the claim 19. 

Claims 5-10 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Zaretsky in view of Ahluwalia and further in view of Nassoura as applied to claims 1 and 16 above, and further in view of Goodrum et al. (United States Patent Application Publication US 2007/0300083), hereinafter Goodrum.

Regarding claim 10, Zaretsky in view of Ahluwalia and further in view of Nassoura teaches all the limitations of the method of claim 1, as discussed above.
However, Zaretsky in view of Ahluwalia and further in view of Nassoura does not teach wherein the SDP architecture includes (i) a plurality of SDP worker services under control of a SDP manager, (ii) an SDP zone worker service that monitors electric power flow through a power panel under control of the SDP manager, and wherein each SDP worker service in the plurality of SDP worker services controls and monitors a corresponding server rack in the active mode to manage power usage of that server rack in the plurality of server racks.
Goodrum teaches wherein the SDP architecture includes (i) a plurality of SDP worker services under control of a SDP manager, ([0028] “racks 105 also may include a rack manager 108,... Rack manager 108 may actively manage the amount of power consumed by server enclosures 112.” [0029] “During operating, rack manager 108 may receive a power budget for its rack from zone manager 107.” As shown in Fig. 1B, each zone includes racks, which further includes a rack manager to manage power consumed by server enclosures. A rack manager receives the power budget for its rack, which is further managed by the data center manager.) and (ii) an SDP zone worker service that monitors electric power flow through a power panel under control of the SDP manager, ([0026] “data center manager 106 may allocate this overall power budget among zones A-E…zone managers 107 that are located in each zone” [0027] “One key feature of zone manager 107 is the ability to adaptively monitor and curtail the power consumption in a zone within the predetermined amount allocated to it by data center manager 106.” As shown in Fig. 1, data center is divided into various zones. Each zone includes a zone manager to monitor and curtail power consumption in the zone, which is controlled by the data center manager.)
wherein each SDP worker service in the plurality of SDP worker services controls and monitors a corresponding server rack in the active mode to manage power usage of that server rack in the plurality of server racks. ([0028] “racks 105 also may include a rack manager 108,...Rack manager 108 may actively manage the amount of power consumed by server enclosures 112.” [0029] “During operating, rack manager 108 may receive a power budget for its rack from zone manager 107.” Rack manager manages the amount of power consumed by server enclosures.)
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Zaretsky in view of Ahluwalia and further in view of Nassoura by incorporating the teaching of Goodrum of a plurality of SDP worker servers under control of a SDP manager to control and monitor a corresponding server rack in the active mode to manage power usage of that server rack in the plurality of server racks. They are all directed toward controlling servers. As recognized by Goodrum, data centers to implement high-density computing configurations include tens of thousands of servers or more, which requires high cost and efforts for power and cooling requirements of the data center. ([0001], [0003]) Furthermore, an unexpected change in computing demand, for example as a result of a work load shift between servers, may increase power demand and trip a circuit breaker or cause localized over-heating. ([0003]) By controlling each zone with its zone manager, localized overheating or overload can be controlled with more accurate estimation of the actual power requirements of the server. ([0003]) Therefore, it would be advantageous to incorporate the teaching of Goodrum of a plurality of SDP worker servers under control of a SDP manager to control and monitor a corresponding server rack in the active mode to manage power usage of that server rack in the plurality of server racks to prevent localized overheating or overload.

Regarding claim 5, Zaretsky in view of Ahluwalia and further in view of Nassoura teaches all the limitations of the method of claim 1, as discussed above.
Zaretsky, as modified above, further teaches receiving, using the resource inventory manager that detected the new server rack, an indication that the new server rack in the standby mode is to be added to a zone of the data center, (Fig. 3 302 “ADD NEW BLADE TO CHASSIS” Fig. 4 [0020] “When a chassis controller 100 gets a request to turn on a newly inserted blade, the BMC 202 for that blade will first return the lower power rating. This will allow the blade to power up in the low performance mode. During POST (power-on self-test), the BIOS device 210 would request the BMC 202 query the chassis controller 100 for permission to switch into higher power modes.” [0022] “a new blade 105 is added to the chassis 106. In block 406, alternating current (AC) power would be applied to the newly added blade 105. In block 408, the BMC 202 on the new blade 105 initializes using the auxiliary power rail (AUX) 108A. In block 410, the BMC 202 advertises or reports its basic power level to the chassis controller 100. This basic power level is related to the lower or basic performance mode for the new blade 105.” Before powering up the newly added server, the BMC reports the basic power level to the chassis controller, which indicates that the newly added server requests power. The newly added server with AUX power is not yet performing or receiving power to perform workload, which is interpreted as the new server in the standby mode.)
retrieving information using the resource inventory manager that detected the new server rack corresponding to the new server rack from an integrated management system; ([0046] “FIG. 3 depicts an algorithm 340 that may be implemented by management processor 330 to assess the power requirements of server 302 prior to, during, and after booting up.” Fig. 4 410, [0022].” [0022] “a new blade 105 is added to the chassis 106. In block 406, alternating current (AC) power would be applied to the newly added blade 105. In block 408, the BMC 202 on the new blade 105 initializes using the auxiliary power rail (AUX) 108A. In block 410, the BMC 202 advertises or reports its basic power level to the chassis controller 100. This basic power level is related to the lower or basic performance mode for the new blade 105.” The BMC reports the basic power information of the newly added server, which is interpreted as information corresponding to the new server.)
Goodrum teaches translating using the resource inventory manager that detected the new server rack the information corresponding to the new server rack into a rack inventory file. ([0062] “The power measurement from measurement circuit 404 is fed to comparison circuit 410 and therefore may be referred to as a closed-loop approach. In other embodiments that may be referred to as a more open-loop approach, comparison circuit 410 may receive a power estimate based on predetermined lab characterizations instead of real time measurements. In yet other embodiments, a hybrid approach may be used where comparison circuit 410 uses the lab characterization at first to start server 400, and then builds a lookup table 414 with the power measurement values from measurement circuitry 404 as server 400 operates and then uses this instead of the lab characterization data.” The power measurement of the server is translated and built into a lookup table, which is interpreted as translating the information corresponding to the new server rack into a rack inventory file.)
Nassoura teaches wherein the zone comprises the plurality of server racks and a remote power panel that include a plurality of electric power circuit breakers for the zone. ([0028] “Floor-mounted power distribution units (POU) 111, 112, 113, and 114 each distributes electrical power received from power supply 101 to one or more rack cabinets, such as rack cabinets 141 through 152… Each floor POU can comprise main breakers, individual circuit breakers, and power monitoring panels.” As shown in Fig. 1, each zone, which is interpreted as rack cabinets for servers associated with its floor PDU, as shown in Fig. 3. Furthermore, floor PDU comprises main breakers, individual circuit breakers for the zone or the servers in the zone.)

Regarding claim 6, Zaretsky in view of Ahluwalia and further in view of Nassoura and further in view of Goodrum teaches all the method of claim 5, as discussed above.
Goodrum further teaches controlling and monitoring the new server rack in the standby mode based on data in the rack inventory file; ([0062] “The power measurement from measurement circuit 404 is fed to comparison circuit 410 and therefore may be referred to as a closed-loop approach. In other embodiments that may be referred to as a more open-loop approach, comparison circuit 410 may receive a power estimate based on predetermined lab characterizations instead of real time measurements. In yet other embodiments, a hybrid approach may be used where comparison circuit 410 uses the lab characterization at first to start server 400, and then builds a lookup table 414 with the power measurement values from measurement circuitry 404 as server 400 operates and then uses this instead of the lab characterization data.” Based on the data in a look up table, the power management is used for comparison, which can be used for the subsequent booting or starting of the system and server.) and 
generating power consumption data corresponding to the new server rack based on the controlling and monitoring of the new server rack using the new SDP worker service in the SDP architecture. ([0062] “The power measurement from measurement circuit 404 is fed to comparison circuit 410 and therefore may be referred to as a closed-loop approach. In other embodiments that may be referred to as a more open-loop approach, comparison circuit 410 may receive a power estimate based on predetermined lab characterizations instead of real time measurements. In yet other embodiments, a hybrid approach may be used where comparison circuit 410 uses the lab characterization at first to start server 400, and then builds a lookup table 414 with the power measurement values from measurement circuitry 404 as server 400 operates and then uses this instead of the lab characterization data.” Based on the power management during controlling and monitoring the new server, power consumption data is generated and stored in a look up table.)

Regarding claim 7, Zaretsky in view of Ahluwalia and further in view of Nassoura and further in view of Goodrum teaches all the limitations of the method of claim 6, as discussed above.
Goodrum further teaches comparing the power consumption data corresponding to the new server rack with the power safety criteria corresponding to the zone; and determining whether the power consumption data for the new server rack meets the power safety criteria. ([0048] “this negotiation may take place between management processor 360 and other management devices, such as enclosure manager 111 and zone manager 107. This negotiation process may include a scheme among servers that prioritizes the order that servers give power back to the overall power budget and also prioritizes the order that servers take power from the overall power budget.” The power budget allocated to the zone manager is interpreted as power safety criteria corresponding to the zone. Based on the power budget for the zone, the power consumption data for the new server is compared to the power budget, which is interpreted as determining whether the power consumption data for the new server rack meets the power safety criteria.)

Regarding claim 8, Zaretsky in view of Ahluwalia and further in view of Nassoura and further in view of Goodrum teaches all the limitations of the method of claim 7, as discussed above.
Ahluwalia teaches responsive to determining that the power consumption data for the new server rack does not meet the power safety criteria, (Fig. 6 “Sufficient power in budget for at least P_aux” No 82 “Agent displays error to user” No sufficient power in budget for at least P_aux to add a server to group is interpreted as the power consumption data for the new server rack does not meet the power safety criteria. It is determined at 78 in Fig. 6.) outputting an error message indicating that the power consumption data of the new server rack does not meet the power safety criteria corresponding to the zone ([0019] “The user may select any number "N" groups from among the available 20 servers in the datacenter. Groups are individually labeled in the figure from a first group ("Group 1 ") to an Nth group ("Group N''). The user inputs a power budget into the power 14 management entity for each group, from a first power budget 30 for Group 1 to an Nth power budget 32 for Group 20 N. The total power available for allocation to the servers in each group is limited by the group power budget for that group.” No 82 “Agent displays error to user” As shown in Fig. 6 at step 78 and 82, when there is no sufficient power in budget for at least P_aux to add a server, agent displays error to the user, which is interpreted as outputting an error message. The power budget compared to the P aux for the new server rack is for the group, which is interpreted as the power safety criteria corresponding to the zone.) keeping the new server rack in the standby mode without processing any workload. ([0036] “If sufficient power is not available to provide at least P aux to the requesting server, then the agent displays an error to the user according to step 82, and the server is not added to the group, at least at that moment.” The new server only receives P aux, which is the power provided in the power off state, and stays in the power off state until the sufficient power budget is available.)

Regarding claim 9, Zaretsky in view of Ahluwalia and further in view of Nassoura and further in view of Goodrum teaches all the limitations of the method of claim 7, as discussed above.
Zaretsky, as modified above, teaches responsive to determining that the power consumption data for the new server rack does meet the power safety criteria, selecting the new server rack in the resource inventory of the zone, (Fig. 4 404 “ADD NEW BLADE TO THE CHASSIS” 414 “EXCEEDS MAX CHASSIS POWER” 422 “CC SEND POWER-ON APPROVAL TO BMC” Based on the comparison between the power consumption data of the newly added blade or server and the max chassis power, which is interpreted as responsive to determining that the power consumption data for the new server rack does meet the power safety criteria, CC sends power-on approval to the new server rack, which has to be performed after selecting the new server rack by CC.)
transitioning the new server rack from the standby mode to the active mode processing the set of workloads. (Fig. 4 422 “CC SENDS POWER-ON APPROVAL TO BMC” 428 “BLADE BIOS/FW REQUESTS THE CC FOR PERMISSION TO SWITCH INTO MAX POWER MODE. BMC ADVERTISES ITS MAX POWER VALUE TO CC” After sending power-on approval to BMC, the new blade powers up in the basic power mode and receive power at the higher performance mode of the max power mode, which is interpreted as transitioning the new server from the standby mode to the active mode processing the set of workloads.)
Ahluwalia further teaches responsive to determining that the power consumption data for the new server rack does meet the power safety criteria, adding the new server rack to resource inventory corresponding to the zone, (Fig. 6, 76 “Sufficient power in budget for at least P_aux?” Fig. 6, 80 “Agent adds server to group.” Based on the determination at the step 76 for sufficient power in budget, which is interpreted as responsive to determining that the power consumption data for the new server rack does meet the power safety criteria, server is added to the group, which is interpreted as adding the new server rack to resource inventory corresponding to the zone.) and joining the new server rack to the zone without exceeding the power budget for the zone to increase reliability and availability of the data center. (Fig. 6, 80 “Agent adds server to group.” Sufficient power in budget is interpreted as without exceeding the power budget for the zone. The claim limitation “to increase reliability and availability of the data center simply expresses an intended result. As shown in MPEP 2111.04, the simple expression of the intended result is not given weight.)

Regarding claim 20, the claim 20 is the computer program product for controlling server power usage in a data center, the computer product comprising a computer readable storage medium having program instructions embodied claims of the claims 5, and 6. The claim 20 does not further teach or define the limitation over the limitations recited in the rejected claims above. Therefore, Zaretsky in view of Ahluwalia and further in view of Nassoura and further in view of Goodrum teaches all the limitations of the claim 20.

Response to Arguments
Applicant's arguments filed 7/27/2022 have been fully considered but they are not persuasive.
Applicant argues
The combined teachings of the cited references do not describe such new SDP work service-based remote management, where such 'new SDP service' is a service running on a management rack within a zone that comprises the plurality of server racks and a remote power panel that includes a plurality of electric power circuit breakers for the zone. For example, Ahluwalia describes a computer system to be power managed includes a plurality of servers and a 'power management entity' for managing the allocation of power to the servers (paragraph [0017]). There is no mention of a 'new SDP worker service' in 'the SDP architecture' that is a service running on a management rack within a zone that comprises the plurality of server racks and a remote power panel that includes a plurality of electric power circuit breakers for the zone, as claimed.
Remarks Page 10

Examiner respectfully disagrees with applicant’s argument that such 'new SDP service' is a service running on a management rack within a zone that comprises the plurality of server racks and a remote power panel that includes a plurality of electric power circuit breakers for the zone. As discussed above in the claim rejection regarding claim 1 under 35 U.S.C. 103, Ahluwalia discloses that the power management entity detect a new server to be added to a group and communicate with the new server to negotiate or manage power for the new server and the power budget for the group. ([0017]-[0019]) Furthermore, Ahluwalia teaches “the power management reside inside the datacenter but still external to the servers that are being power managed, allowing the servers to be monitored from somewhere inside the datacenter.” ([0017]) Thus, Ahluwalia teaches a zone that comprises the plurality of servers as shown in Fig. 1 and the power management entity to manage power to the servers. Also, Ahluwalia teaches that “the power management entity may include hardware and/or software combined with an existing power management suite, such as with IBM® Systems Director, which is interpreted a management rack within in a zone. Thus, a management rack within a zone or the power management entity residing within the datacenter and external to the server performs the power management on the servers such as detecting a new server to be added to a group and communicating with the new server to negotiate or manage power for the new server and the power budget for the group.

Applicant’s arguments, see Remarks, filed 7/27/2022, with respect to the rejection(s) of claim(s) 1, 11, 12, and 16 under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Nassoura. Nassoura teaches a data center comprising plurality of rack cabinets and floor-mounted power distribution units to distribute electrical power from power supply to rack cabinets. Nassoura further teaches that floor PDU comprises main breakers, individual circuit breakers for the zone or the servers in the zone.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HYUN SOO KIM whose telephone number is (571)270-1768. The examiner can normally be reached Monday - Friday 8:30 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jaweed Abbaszadeh can be reached on (571) 270-1640. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/H.K./Examiner, Art Unit 2187               

/JAWEED A ABBASZADEH/Supervisory Patent Examiner, Art Unit 2187